DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Objections
Claim 1 is objected to because:  “an magnetic resonance imaging (MRI device)” should be “a magnetic resonance imaging (MRI) device”. 
Claim 1 is objected to because:  “the human body” should be “a human body”.
Claim 4 is objected to because in “B1+”, the “+” should be superscripted for consistency.
Claim 4 is objected to because “at each point in human body” should be “at each point in the human body”.
Regarding claim 5, the two ratios shown on page 5 of the amendments are not of sufficient quality.  Additionally “formula 2” and “formula 3” should be capitalized for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 3-6, “the MRI machine” and “the energies” (need to clarify which energy is being referred to) lack proper antecedent basis in the claim.
Regarding claim 1, the formulas recited on page 3 of the amended claims have not been struck out and it is unclear as to whether they still further limit the language of the claim.
Regarding claim 3, “the nuclear magnetic resonance radio-frequency emission point”, “the energy reflected back”, and “the total energy of an electromagnetic field existing in human tissue” lack proper antecedent basis in the claim.
Regarding claim 4, “the energy of the B1+ field” lacks proper antecedent basis in the claim.
Regarding claim 5, “the energy”, “the loss of heat energy”, “the magnetic induction intensity”, “the electric field intensity”, “the electrical conductivity of the tissue”, and “the relative dielectric constant”, lack proper antecedent basis in the claim.  Referring to the limitation “the above calculations”, it is unclear as to which calculations are being specifically referred to.
Regarding claims 5 and 6, “the B1 Mapping technique” lacks proper antecedent basis in the claim.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/
Examiner, Art Unit 3793    

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793